Savarese, S.
Paragraph “ First” of the propounded instrument directs decedent’s husband, the sole legatee, to pay all her debts and funeral expenses. Paragraph “ Third ” confers a power of sale upon the husband for the purpose of carrying out the provisions of the will. Although he is not expressly appointed executor, the implication is clear that decedent intended him to act in that capacity. Petitioner is accordingly an executor by the tenor of the will. The proof satisfies me that the propounded instrument was duly executed as a will at a time when decedent was competent and free from restraint. Submit decree, accordingly, admitting will to probate.